DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for controlling the inclination” and “worm drive system” of Claims 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology therein (i.e. “comprising”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, lines 12-13 should read “relative to the variable inclination plate about an axis variable inclination plate”
Claim 2, line 2 should read “the variable inclination plate”
Claim 2, line 3 should read “the mobile plate and the variable inclination plate”
Claim 3, line 2 should read “the variable inclination plate”
Claim 3, lines 2-3 should read “a conical roller thrust bearing”
Claim 4, lines 1-2 should read “the conical roller thrust bearing”
Claim 4, line 3 should read “the variable inclination plate”
Claim 5, line 3 should read “the variable inclination plate”
the form of”
Claim 8, line 1 should read “wherein the device for forming”
Claim 10, line 2 should read “A pump as claimed in claim 1, furthering comprising a means for controlling”
Claim 11, lines 1-2 should read “wherein the means for controlling the inclination 
Claim 12, line 2 should read “wherein the connecting rods are connected”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for supporting” and “means for holding” in Claim 1, and “means for controlling” in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the loads" and “the assembly” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the use of the barrel pump of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “for a drilling operation”, and the claim also recites “in particular, for injecting drilling mud into a wellbore”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,465,510 to Bonnafe.
In regards to independent Claim 1, and with particular reference to Figure 1, Bonnafe discloses:

(1)	A barrel pump (Fig. 1; “variable delivery hydraulic pump”; “rotating cylinder block”; col. 1, lines 1-3);  comprising a casing (10-12) and comprising, within the casing: a drive shaft (14), a cylinder block (20) comprising at least two circumferentially distributed compression chambers reciprocated by a piston rod 36”; col. 2, lines 20-22), the pistons being driven by the mobile plate by means of connecting rods (36) (Fig. 1), wherein the mobile plate is driven by the drive shaft (col. 2, line 50 – col. 3, line 10) and the barrel pump comprises a plate (44) with variable inclination relative to the drive shaft (col. 2, lines 25-33), the mobile plate being in pivot connection (via bearings 42, 43) relative to the variable-inclination plate about axis (YY) of the variable-inclination plate (Fig. 1; col. 2, lines 25-28)

In regards to Claim 2, the pivot connection between the mobile plate and the variable-inclination plate consists of means (42) for supporting the loads and means (43) for holding up the assembly of the two plates (it is noted that Bonnafe’s thrust bearings 42 & 43 meet the recited 112(f) limitation because they are equivalents thereof).
In regards to Claim 10, the barrel pump comprises a means (46, 47) for controlling the inclination of the variable-inclination plate (Fig. 1; it is noted that Bonnafe’s pinion/gear arrangement 46/47 meets the recited 112(f) limitation because it is an equivalent thereof).
In regards to Claim 12, the rods are connected to the mobile plate without friction pads (Fig. 1).






Claim(s) 1-2, 6-10, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0007773 to Zhu.

    PNG
    media_image1.png
    741
    1097
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Zhu discloses:

(1)	A barrel pump (Figs. 5-6; “axial plunger pump”; Abstract);  comprising a casing (1, 18) and comprising, within the casing: a drive shaft (4), a cylinder block (14) comprising at least two circumferentially distributed compression chambers (seven compression chambers are shown in Fig. 7), the cylinder block being driven by the drive shaft (para. 53), a mobile plate (9), at least two pistons (10) in translation respectively in the compression chambers of the cylinder block (Figs. 5-6; para. 53), the pistons being driven by the mobile plate by means of connecting rods (as shown in Fig. 1), wherein the mobile plate is driven by the drive shaft (via coupling 11; para. 53) and the barrel pump comprises a plate (7) with variable inclination relative to the drive shaft (Figs. 5-6; para. 58), the mobile plate being in pivot connection (via radial/thrust bearing 8) 

In regards to Claim 2, the pivot connection between the mobile plate and the variable-inclination plate consists of means (M1; labeled by the Examiner for clarity) for supporting the loads and means (M2; labeled by the Examiner for clarity) for holding up the assembly of the two plates (it is noted that Zhu’s bearing means M1 & M2 meet the recited 112(f) limitation because they are equivalents thereof).
In regards to Claim 6, the mobile plate (9) is driven by the drive shaft (4) through a pin spherical joint (11; Figs. 5-10; paras. 53-55).
In regards to Claim 7, the pin spherical joint comprises a device (111-113; Figs. 9-10) for forming a pin spherical joint in form of a hollow revolution part (111-113) comprising a substantially cylindrical inner surface (111) and an outer surface (113) having substantially the shape of a truncated sphere at both ends (apparent in Figs. 9-10), the inner surface comprises at least one groove or one female spline (“via a spline”; para. 55), and the outer surface comprises at least one crowned spline (112).
In regards to Claim 8, the device for forming a pin spherical joint is mounted on the drive shaft by means of a key or a splined shaft (“via a spline”; para. 55), and the mobile plate is mounted on the device by means of at least one groove cooperating with the at least one crowned spline (as shown in Fig. 10, the splines 112 couple with corresponding grooves in the race 114 of the mobile plate 9).
In regards to Claim 9, the mobile plate comprises a partly spherical inner surface (i.e. the spherical grooves of the race 114 that receive spherical splines 112) (Figs. 9-10).
In regards to Claim 10, the barrel pump comprises a means (24) for controlling the inclination of the variable-inclination plate (Fig. 1; it is noted that Zhu’s trunnion arrangement 24 meets the recited 112(f) limitation because it is an equivalent thereof).
Claim 12, the rods are connected to the mobile plate without friction pads (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafe (applied above) in view of US 3,911,791 to Clerk.
In regards to Claim 3, Bonnafe discloses the pump as claimed in claim 2, wherein the pivot connection between the mobile plate and the variable-inclination plate consists of a conical roller thrust bearing (42) (Fig. 1).  However, Bonnafe does not further disclose use of a ball bearing in combination with the conical roller thrust bearing.  
However, Clerk discloses another axial piston pump assembly (Fig. 1) in which a mobile plate 8 is pivotably mounted within an inclination plate 18, and specifically discloses the use of a ball bearing (9) to provide both pivoting and thrust load support (col. 2, lines 28).  Thus, Clerk shows that a ball bearing is an equivalent structure known in the art of rotary swash plate supports.  Therefore, because these two bearing types (i.e. conical roller and ball) were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Clerk’s ball bearing 8 for Bonnafe’s outer conical thrust bearing 43.
In regards to Claim 4, Bonnafe’s conical roller thrust (42) is arranged between an outer shoulder of the mobile plate and an inner shoulder of the variable-inclination plate (Fig. 1).
In regards to Claim 5, Bonnafe as modified by Clerk results in the ball bearing (from Clerk) being arranged between an outer shoulder of the mobile plate and an inner shoulder of the variable-inclination plate (i.e. at the location of Bonnafe’s old bearing 43, as seen in Fig. 1).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafe (applied above) in view of US 2003/0206811 to Maki et al.

However, Maki et al. (Maki) discloses another variable displacement barrel pump having a variable-inclination plate (28, 30), wherein the pump includes an inclination control means (36-42) that comprises a worm drive system (38, 52, 54; paras. 31-32).  Thus, Maki shows that a worm drive system is an equivalent structure known in the art of swash plate inclination adjustment mechanisms.  Therefore, because these two inclination control means were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Maki’s worm drive system for Bonnafe’s gear drive system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafe (applied above) in view of US 9,657,561 to Bargach et al.
In regards to Claim 14, Bonnafe discloses the barrel pump as claimed in Claim 1, but does not further disclose a method for conducting a drilling operation, comprising injecting drilling mud into a wellbore using the barrel pump as claimed in claim 1.
However, Bargach et al. (Bargach) discloses another variable displacement axial piston pump (Absract), wherein the pump is used in a drilling operation comprising injecting drill mud into a wellbore using the pump (col. 2, line 14 – col. 3, line 18).  Bargarch makes clear that use of a dynamically variable displacement axial piston pump in a drilling operation dynamically allows for reducing the displacement of the pump per revolution to maintain a constant power output as the mud flow increases, and for dynamically increasing its displacement per revolution as the mud flow decreases, and further allows the amplitude of the bit deflections, whether static or oscillatory, to be controlled by further adjusting the displacement per revolution of the dynamically variable displacement pump, allowing for control of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC